

115 HR 5383 IH: Ammunition Background Check Act of 2018
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5383IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Ms. Wasserman Schultz (for herself, Mr. Hastings, Ms. Norton, Mr. Johnson of Georgia, Mr. Sires, Ms. Jayapal, Ms. Frankel of Florida, Ms. Schakowsky, Mr. Brendan F. Boyle of Pennsylvania, Ms. Moore, Ms. Eddie Bernice Johnson of Texas, Ms. Clark of Massachusetts, Ms. Tsongas, Mr. Courtney, Mr. DeSaulnier, Mr. Cohen, Mr. Yarmuth, Mr. Himes, Ms. Lofgren, Mr. Serrano, Mr. Vargas, Mr. Keating, Mr. Cleaver, Mr. Espaillat, Mr. Lewis of Georgia, Mr. Ruiz, Mr. Takano, Ms. Hanabusa, Mr. Tonko, Mr. Moulton, Mr. Cummings, Mrs. Carolyn B. Maloney of New York, Mrs. Watson Coleman, Ms. Castor of Florida, and Mr. McNerney) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prevent the purchase of ammunition by prohibited purchasers.
	
		1.Short title
 This Act may be cited as the Ammunition Background Check Act of 2018. 2.PurposeThe purpose of this Act is to enhance the background check process in the United States to prevent the purchase of ammunition by individuals prohibited from doing so.
		3.Transfers of firearms or ammunition
 (a)In generalSection 922 of title 18, United States Code, is amended— (1)by striking subsection (s) and redesignating subsection (t) as subsection (s);
 (2)in subsection (s) (as so redesignated)— (A)by inserting or ammunition after firearm each place it appears except in paragraph (3);
 (B)in paragraph (1)(B)(ii), by inserting in the case of a firearm, before 3; (C)in paragraph (3)—
 (i)by striking all that precedes subparagraph (B) and inserting the following:  (3) (A)Paragraph (1) shall not apply to a transfer between a licensee and another person if—
 (i)in the case of a firearm transfer— (I)such other person has presented to the licensee a permit that—
 (aa)allows such other person to possess or acquire a firearm; and (bb)was issued not more than 5 years earlier by the State in which the transfer is to take place; and
 (II)the law of the State provides that such a permit is to be issued only after an authorized government official has verified that the information available to such official does not indicate that possession of a firearm by such other person would be in violation of law; or
 (ii)in the case of an ammunition transfer— (I)such other person has presented to the licensee a permit that—
 (aa)allows such other person to possess or acquire ammunition, or to possess or acquire a firearm; and (bb)was issued not more than 5 years earlier by the State in which the transfer is to take place; and
 (II)the law of the State provides that such a permit is to be issued only after an authorized government official has verified that the information available to such official does not indicate that possession of ammunition by such other person would be in violation of law;; and
 (ii)in subparagraph (C)(ii), by striking (as defined in subsection (s)(8)); and (D)by adding at the end the following:
						
 (7)In this subsection: (A)The term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual.
 (B)The term gun show or event has the meaning given the term in subsection (t)(4).; and (3)by inserting after subsection (s) (as so redesignated) the following:
					
						(t)
 (1)Beginning on the date that is 180 days after the date of the enactment of this subsection and except as provided in paragraph (2), it shall be unlawful for any person other than a licensed dealer, licensed manufacturer, or licensed importer to complete the transfer of ammunition to any other person who is not licensed under this chapter, if the transfer occurs—
 (A)at a gun show or event, on the curtilage thereof; or (B)pursuant to an advertisement, posting, display or other listing on the Internet or in a publication by the transferor of the intent of the transferor to transfer, or by the transferee of the intent of the transferee to acquire, the ammunition.
 (2)Paragraph (1) shall not apply if— (A)the transfer is made after a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the ammunition for the purpose of complying with subsection (s), and on taking possession of the ammunition, the licensee complies with all requirements of this chapter as if the licensee were transferring the ammunition from the business inventory of the licensee to the unlicensed transferee;
 (B)the transfer is made between an unlicensed transferor and an unlicensed transferee residing in the same State, which takes place in the State, if—
 (i)the Attorney General certifies that the State has in effect requirements under law that are generally equivalent to the requirements of this subsection; and
 (ii)the transfer is conducted in compliance with the laws of the State; (C)the transfer is made between spouses, between parents or spouses of parents and their children or spouses of their children, between siblings or spouses of siblings, or between grandparents or spouses of grandparents and their grandchildren or spouses of their grandchildren, or between aunts or uncles or their spouses and their nieces or nephews or their spouses, or between first cousins, if the transferor does not know or have reasonable cause to believe that the transferee is prohibited from receiving or possessing a firearm under Federal, State, or local law; or
 (D)the Attorney General has approved the transfer under section 5812 of the Internal Revenue Code of 1986.
								(3)
 (A)Notwithstanding any other provision of this chapter, except for section 923(m), the Attorney General may implement this subsection with regulations.
 (B)Regulations promulgated under this paragraph may not include any provision requiring licensees to facilitate transfers in accordance with paragraph (2)(A).
 (C)Regulations promulgated under this paragraph may not include any provision requiring persons not licensed under this chapter to keep records of background checks of ammunition transfers.
 (D)Regulations promulgated under this paragraph may not include any provision limiting the amount of any fee a licensee may charge to facilitate a transfer in accordance with paragraph (2)(A).
 (4)In this subsection, the term gun show or event— (A)means any event at which 75 or more firearms are offered or exhibited for sale, exchange, or transfer, if 1 or more of the firearms has been shipped or transported in, or if the event otherwise affects, interstate or foreign commerce; and
 (B)does not include an offer or exhibit of firearms for sale, exchange, or transfer by an individual from the personal collection of the individual, at the private residence of the individual, if the individual is not required to be licensed under section 923..
 (b)Prohibition of national ammunition registrySection 923 of such title is amended by adding at the end the following:  (m)The Attorney General may not consolidate or centralize the records of the—
 (1)acquisition or disposition of ammunition, or any portion thereof, maintained by— (A)a person with a valid, current license issued under this chapter; or
 (B)an unlicensed transferor under section 922(t); or (2)possession or ownership of ammunition, maintained by any medical or health insurance entity..
			(c)Technical and conforming amendments
 (1)Section 922Section 922(y)(2) of title 18, United States Code, is amended, in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B).
 (2)Consolidated and Further Continuing Appropriations Act, 2012Section 511 of title V of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (34 U.S.C. 40901 note) is amended by striking subsection 922(t) each place it appears and inserting subsection (s) or (t) of section 922.
 4.PenaltiesSection 924 of title 18, United States Code, is amended— (1)in subsection (a)—
 (A)in paragraph (5), by striking (s) or (t) of section 922 and inserting section 922(s); and (B)by adding at the end the following:
					
 (8)Whoever makes or attempts to transfer ammunition in violation of section 922(t) to a person not licensed under this chapter who is prohibited from receiving ammunition by subsection (g) or (n) of section 922 or State law, to a law enforcement officer, or to a person acting at the direction of, or with the approval of, a law enforcement officer authorized to investigate or prosecute a violation of section 922(t), shall be fined under this title, imprisoned not more than 5 years, or both.; and
 (2)by adding at the end the following:  (q)Improper use of storage of recordsAny person who knowingly violates section 923(m) shall be fined under this title, imprisoned not more than 15 years, or both..
			5.Rules of construction
 (a)Nothing in this Act or an amendment made by this Act (except the amendments made by section 3(a)(2)) shall be construed to extend background check requirements to transfers other than those made at gun shows or on the curtilage thereof, or pursuant to an advertisement, posting, display, or other listing on the Internet or in a publication by the transferor of the intent of the transferor to transfer, or the transferee of the intent of the transferee to acquire, the ammunition.
 (b)Nothing in this Act or an amendment made by this Act shall be construed to extend background check requirements to transfers of ammunition for purposes of lawful hunting or sporting by a transferee in the presence of, or on the premises of, the transferor, or to possession of ammunition for purposes of examination or evaluation by a prospective transferee in the presence of, or on the premises of, the transferor.
 6.Effective dateThis title and the amendments made by this title shall take effect 180 days after the date of enactment of this Act.
		